


110 HRES 265 EH: Honoring military children during

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 265
		In the House of Representatives, U.
		  S.,
		
			April 8, 2008
		
		RESOLUTION
		Honoring military children during
		  National Month of the Military Child.
	
	
		Whereas more than 2,750,000 Americans are demonstrating
			 their courage and commitment to freedom by serving in the Armed Forces of the
			 United States;
		Whereas 50 percent of the members of the Armed Forces,
			 when deployed away from their permanent duty stations, have left families with
			 children behind;
		Whereas no one feels the effect of those deployments more
			 than the children of deployed service members;
		Whereas as of March 15, 2008, approximately 3,400 of these
			 children have lost a parent serving in the Armed Forces during the preceding 5
			 years;
		Whereas the daily struggles and personal sacrifices of
			 children of members of the Armed Forces too often go unnoticed;
		Whereas the children of members of the Armed Forces are a
			 source of pride and honor to all Americans and it is fitting that the Nation
			 recognize their contributions and celebrate their spirit;
		Whereas the National Month of the Military
			 Child, observed in April each year, recognizes military children for
			 their sacrifices and contributes to demonstrating the Nation’s unconditional
			 support to members of the Armed Forces;
		Whereas in addition to Department of Defense programs to
			 support military families and military children, various programs and campaigns
			 have been established in the private sector to honor, support, and thank
			 military children by fostering awareness and appreciation for the sacrifices
			 and the challenges they face; and
		Whereas a month-long salute to military children will
			 encourage support for those organizations and campaigns established to provide
			 direct support for military children and families: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)joins the
			 Secretary of Defense in honoring the children of members of the Armed Forces
			 and recognizes that they too share in the burden of protecting the
			 Nation;
			(2)urges Americans to
			 join with the military community in observing the National Month of the
			 Military Child with appropriate ceremonies and activities that honor,
			 support, and thank military children; and
			(3)recognizes with
			 great appreciation the contributions made by private-sector organizations that
			 provide resources and assistance to military families and the communities that
			 support them.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
